Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6306   Page 1 of 34




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

  IN RE OAKLAND PHYSICIANS                      2:19-cv-12101
  MEDICAL CENTER, L.L.C.
                                             HON. TERRENCE G. BERG
  MICHAEL J. SHORT,

         Appellant,                            ORDER AFFIRMING
                                             BANKRUPTCY COURT’S
        v.                                    ORDER ON SUMMARY
                                                  JUDGMENT
  BASIL SIMON,

         Appellee.

       In this bankruptcy case, the Trustee (Plaintiff-Appellee Basil

 Simon) prevailed on several claims brought in an adversarial proceeding

 against Defendant-Appellant Michael J. Short (“Short”). The claims
 pertained to multiple transfers of money from Debtor to Short before

 Debtor filed for bankruptcy. Short argued the transfers were repayment

 for his prior advances to Debtor, which Short characterized as loans.

 Trustee contended that Short’s advances to Debtor were capital

 contributions, not loans, so Debtor was not obligated to repay Short.

 Accordingly, Trustee argued, Debtor’s transfers to Short before Debtor

 filed for bankruptcy can be avoided and recovered by Trustee. The

 bankruptcy court agreed with Trustee and entered summary judgment

 in his favor. Short now appeals.




                                      1
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6307   Page 2 of 34




       Short raises nineteen issues on appeal, which can be boiled down to

 the following areas of alleged error: the bankruptcy court (1) ignored

 evidence that the advances were loans; (2) incorrectly applied federal law

 instead of Michigan law when considering whether the advances were

 loans; (3) engaged in improper burden shifting; (4) failed to consider

 Short’s affirmative defenses; and (5) considered issues not set forth in the

 final pretrial order submitted prior to the evidentiary hearing.

       The considerable number of Short’s arguments on appeal does not

 rescue them from their lack of merit. For the reasons that follow, the

 judgment of the bankruptcy court will be affirmed.
                              BACKGROUND

       The bankruptcy court provided a comprehensive recitation of the

 factual and procedural background of the case in its opinion following the
 evidentiary hearing. Adv. P. No. 16-5125, ECF No. 199. The following

 summary is taken largely from that opinion.

       It is undisputed that Debtor was formed in 2008 to acquire the

 assets of Pontiac General Hospital. Debtor’s members, who at the time

 consisted of approximately 45 physicians and McLaren Health Care

 (“McLaren”), invested millions of dollars into Debtor. In 2010, McLaren
 disassociated itself from the hospital and demanded repayment of its

 secured loan. The member-physicians made advances to Debtor to enable

 it to pay off the debt owed to McLaren and to later finance Debtor’s
 revival.
                                      2
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6308   Page 3 of 34




       At all relevant times, Short, a practicing psychiatrist, was a

 member on the board of directors of Debtor. Debtor’s operating

 agreement reflects that Short made a capital contribution to Debtor in

 the amount of $250,000.00 on or about June 1, 2009 in exchange for 50

 “Class B” membership units. Short was one of approximately 42 members

 in Debtor as of June 1, 2009. Short maintained a private practice at an

 office outside of the hospital as well as provided inpatient services at the

 hospital.

       Despite the member-physician efforts to revive Debtor, Debtor

 suffered losses between 2010 and 2015 and required continued cash
 advances from its members in order to continue its operations. Between

 November 1, 2011 and July 1, 2015, Short made 20 advances to Debtor

 totaling $1,632,333.34. From April 1, 2013 to July 17, 2015, Debtor
 transferred $571,939.44 back to Short. The dates and amounts of the

 advances and transfers to Short are reflected in a chart in the bankruptcy

 court’s opinion. Id. at PageID.5.

       The advances were not enough to sustain Debtor. On July 22, 2015,

 Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy

 Code. On August 24, 2016, Short filed a proof of claim in the amount of
 $952,377.80 for “monies loaned.” There were no supporting documents

 attached to the claim. On October 28, 2016, Trustee objected to the claim.

 Trustee brought this avoidance action shortly thereafter. Trustee’s
 second amended complaint against Short contained seven counts:
                                      3
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20    PageID.6309   Page 4 of 34




           Count I – Claim for Re-Characterization of any Advances by

             Defendant;

           Count II – Preferential Transfers under 11 U.S.C. §§ 547(b),

             550(a) and 551;

           Count III – Fraudulent Transfers under 11 U.S.C. §§

             548(a)(1)(A), 548(a)(1)(B), 550 and 551;

           Count IV – Avoidance of Fraudulent Transfers under

             Michigan’s Uniform Fraudulent Transfer Act, M.C.L. §§

             566.31 et seq1 , and 11 U.S.C. §§ 544(b) and 550;

           Count V – Breach of Statutory Duties to Act in Good Faith
             and in the Best Interests of the Company;

           Count VI – Equitable Subordination of Claims; and

           Count VII – Claim Disallowance under 11 U.S.C. §502(d).
       Adv. P., ECF No. 145. The bankruptcy court entered summary

 judgment in favor of Trustee on Count II, finding Debtor’s transfers to

 Short preferential. Adv. P., ECF No. 122. The bankruptcy court then held

 an evidentiary hearing on the limited issue of whether the advances were

 capital contributions or loans, noting that both parties agreed such a

 hearing would resolve the remaining claims before the court. See Adv. P.,
 ECF No. 220. In the opinion after the hearing, the bankruptcy court

 determined that all but two of Short’s advances were capital

 contributions and not loans. Adv. P., ECF No. 199.


                                      4
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6310   Page 5 of 34




       After the hearing, Trustee moved for summary judgment on Counts

 I, III, IV, VI and VII. Adv. P., ECF No. 216. The bankruptcy court

 recharacterized the advances as capital contributions and not loans

 pursuant to the opinion after the hearing and granted summary

 judgment in favor of Trustee on Count I. Adv. P., ECF No. 214. The

 bankruptcy court further found that because Debtor was under no

 obligation to repay Short for the capital contributions, Debtor’s transfers

 to Short preceding the bankruptcy petition were fraudulent and could be

 avoided and recovered by Trustee. Id. Accordingly, the bankruptcy court

 also granted summary judgment in favor of Trustee on Counts III, IV,
 and VII, but dismissed Counts V and VI. Id.; Adv. P., ECF No. 233.

 Short’s appeal followed.

                        STANDARD OF REVIEW
       The bankruptcy court’s findings of fact are reviewed under the

 clearly erroneous standard. Fed. R. Bankr. P. 8013. “A finding of fact is

 clearly erroneous when although there is evidence to support it, the

 reviewing court, on the entire evidence, is left with the definite and firm

 conviction that a mistake has been committed.” United States v. Mathews

 (In re Mathews), 209 B.R. 218, 219 (6th Cir. B.A.P. 1997) (internal
 quotations omitted). The bankruptcy court’s conclusions of law are

 reviewed de novo. Nuvell Credit Corp. v. Westfall (In re Westfall), 599

 F.3d 498, 501 (6th Cir. 2010). This means the Court independently
 reviews the law and gives no deference to the conclusions of the
                                      5
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6311   Page 6 of 34




 bankruptcy court. Myers v. IRS (In re Myers), 216 B.R. 402, 403 (6th Cir.

 BAP 1998). “[I]f a question is a mixed question of law and fact, then [the

 reviewing court] must break it down into its constituent parts and apply

 the appropriate standard of review for each part.” Investors Credit Corp.

 v. Batie (In re Batie), 995 F.2d 85, 88 (6th Cir.1993). See also In re Shefa,

 LLC, 535 B.R. 165, 169 (E.D. Mich. 2015).

                               DISCUSSION

    A. Evidence of the loans

       Short argues the bankruptcy court abused its discretion by

 discrediting or ignoring evidence that the advances were loans. On
 September 25 and 26, 2018, the bankruptcy court held a hearing to hear

 evidence on this limited issue. At the conclusion of the hearing, the

 bankruptcy court found that the two advances evidenced by signed,
 executed promissory notes were loans. The remaining advances were

 found to be capital contributions. See Adv. P., ECF No. 199. Short now

 claims this was error.

       First, Short argues the bankruptcy court erred by failing to

 authenticate, under Federal Rule of Evidence 901, certain unsigned

 promissory notes produced before the hearing by Trustee. The
 bankruptcy court admitted the unsigned notes for a limited purpose, to

 establish the advances were made, but not to show the unsigned notes

 were authenticated and executed. Adv. P., ECF No. 199, PageID.19.


                                      6
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6312   Page 7 of 34




 Short argues this was insufficient and the notes should have been

 authenticated.

       Federal Rule of Evidence 901 requires only that courts admit

 evidence if sufficient proof has been introduced so that a reasonable fact

 finder could find in favor of authenticity or identification. United States

 v. Jones, 107 F.3d 1147, 1150 (6th Cir. 1997). Before the court can admit

 any evidence for consideration, “the proponent must produce sufficient

 evidence to support a finding that the item is what the proponent claims

 it is.” Fed. R. Evid. 901(a).

       Short argues he provided sufficient proof of the unsigned notes’
 authenticity. First, he says the Trustee’s production of the unsigned

 notes alone was sufficient to authenticate them. ECF No. 19,

 PageID.6238. Next, Short points to his own testimony that the notes were
 prepared by the secretaries of the CEO or CFO. Short further testified

 that there was always a promissory note prepared to evidence the loans

 made by him, and by the other doctors, to the hospital. Short says he

 identified the persons whose names appeared on the signature lines, and

 that the notes had distinctive characteristics. Id.

       The bankruptcy court found this was not sufficient to authenticate
 the notes. First, the notes were unsigned, so they carry less weight than

 signed notes. See Universal Inv. Corp. v. Stephens P’ship, 2017 WL

 104385, 895 N.W.2d 854 (Wis. Ct. App. Jan. 10, 2017) (emphasis in
 original) (“Even if we were to assume the purported copy of the note the
                                      7
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6313   Page 8 of 34




 circuit court reviewed was sufficiently authenticated, the copy of the note

 was unsigned. Therefore, the circuit court improperly considered it[.]”)

 Next, Short did not create the notes, was not present when the notes were

 created, and was not a custodian of the notes. Adv. P., ECF No. 199,

 PageID.19. He did not know who prepared the notes or when they were

 prepared. Id. While Short testified that the notes were prepared “by the

 secretaries of the CEO or CFO”, he failed to identify the secretaries, the

 CEO and/or the CFO. Id. Thus, given his lack of first-hand knowledge

 about the notes, it was not an abuse of discretion for the bankruptcy court

 to decline to authenticate them.
       Moreover, even if the bankruptcy court did abuse its discretion,

 such an error in an evidentiary ruling would merit reversal only if it

 affected the outcome of the trial. United States v. Farrad, 895 F.3d 859,
 875 (6th Cir. 2018). Short does not point to any improper outcome at the

 hearing as a result of the fact that the notes were not found to be

 authenticated. Indeed, a finding of authentication would have had little

 if any effect on the outcome because there was no evidence that the notes

 had been executed.

       Short argues the bankruptcy court erred by ignoring evidence that

 the unsigned notes and missing notes had been executed. Despite not

 being able to produce the corresponding signed copies of the notes, Short

 argues his own testimony was enough to show the signed copies existed,

 and this was sufficient to support a conclusion that the unsigned copies
                                      8
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6314   Page 9 of 34




 or missing copies had been executed. ECF No. 19, PageID.6240.

 Specifically, Short testified that it was his practice to provide his

 accountant with copies of the promissory notes he received from Debtor.

 Id. In addition, Short said Debtor kept the signed copies in a folder that

 somehow “disappeared,” and for this reason it was not possible to produce

 any copies of the signed notes. ECF No. 19, PageID.6242. Short also

 points to the testimony of Dr. Singhal, another member of Debtor and a

 defendant in a companion case, who also testified that there were copies

 of signed notes for each of the advances.

       However, the bankruptcy court was not required to accept Short’s
 self-serving statements without additional corroboration for the purpose

 of proving the notes were executed. See In re Premo, 116 B.R. 515 (Bankr.

 E.D. Mich. 1990); Verplatse v. Verplatse, 477 N.E.2d 648 (Oh. Ct. App.
 1984) (trial court did not abuse its discretion in disregarding husband’s

 self-serving testimony of alleged debt related to bankruptcy when the

 claim was not substantiated by the record). Thus, the Court finds no

 error.

       As additional support that the notes were executed, Short points to

 the testimony of Marsha Feighner, who Debtor hired as a controller in

 2015. Feighner testified that “she had been told” by Dr. Singhal’s

 secretary that the secretary kept all of the signed copies of the notes that

 would have matched up with the unsigned copies. Adv. P., ECF No. 199,

 PageID.19. Singhal’s secretary did not testify at trial, so there was no
                                      9
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6315   Page 10 of 34




  testimony to corroborate that statement. Because Feighner’s testimony

  is hearsay, the bankruptcy judge was not required to accept it as evidence

  that the notes had been executed. See United States Fire Ins. Co. v. City

  of Warren, No. 10-CV-13128, 2012 WL 13006156, at *2 (E.D. Mich. June

  12, 2012) (hearsay statements not sufficient to authenticate a document).

  Accordingly, there is no error on this point.

       In addition, Short argues that the bankruptcy court’s conclusion
  that there was no evidence regarding the terms for the advances was

  error. Short points to a loan summary produced by Debtor before the

  hearing as evidence that the terms of the loans were established.

  However, as the bankruptcy court found, the loan summary carried little

  probative value as to the terms of the advances. The loan summary was

  created by Feighner after the time of the transactions at issue in an

  attempt to recreate the Debtor’s financial record. Adv. P., ECF No. 199,

  PageID.11. It was not simultaneously maintained when Short made the

  advances. Id. Further, Feighner used copies of the unsigned notes to

  complete the loan summary, so the loan summary is not evidence that

  the unsigned notes were executed pursuant to those terms. The

  bankruptcy court also found that the loan summary was missing certain

  notes and that some of the notes were recorded incorrectly. Id.

       Short does not provide any evidence to support his position that the

  loan summary should have carried more evidentiary weight than it did.
  Instead, he argues that he should not be punished for the Debtor’s failure
                                      10
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6316   Page 11 of 34




  to produce an accurate loan summary during the hearing. ECF No. 19,

  PageID.6244. But this argument overlooks the fact that Short himself

  could have kept copies of the signed notes but failed to do so. Had he kept

  copies of the signed notes, as he said was his practice, the terms of the

  advances would have been clear, the notes would have been easily

  authenticated, and proof of their execution complete. The bankruptcy

  court properly found that the loan summary was not probable evidence

  of the terms of the advances, and Short has not demonstrated that was

  error.

     B. Application of federal law (the Roth Steel factors)
       In addition to the evidence the parties provided, the bankruptcy

  court considered the Roth Steel factors set forth by the Sixth Circuit to

  assess whether the advances were loans or capital contributions, Roth
  Steel Tube Co. v. Comm'r, 800 F.2d 625 (6th Cir. 1986), and accordingly,

  whether the transfers constituted reasonably equivalent value as is

  required for the transfers to be valid. See U.S.C. § 548(a)(1)(B). Short

  argues the bankruptcy court incorrectly applied federal law when it

  utilized the Roth Steel factors and instead should have applied Michigan

  contract law, which looks to the intent of the parties to determine the
  meaning of the contract. ECF No. 19, PageID.6230-31.

       But the bankruptcy court did apply Michigan contract law. In

  analyzing the promissory notes, the court found that the two signed and
  executed promissory notes were unambiguous, and therefore the parties
                                      11
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6317   Page 12 of 34




  were “bound by the four corners of the notes.” Adv. P., ECF No. 199,

  PageID.42. Because the signed notes evidenced a definite, unconditional

  obligation of repayment, the court found they evidenced a loan

  agreement. Id.
       Next, the bankruptcy court applied Michigan contract law and

  found the remaining unsigned notes did not evidence an agreement

  between the parties because there was no evidence before the court

  regarding the terms of those advances and accordingly, there was no

  credible evidence establishing an agreement of an unconditional promise

  to pay. Id. at PageID.43. Short argues on appeal that a finding of an
  unconditional promise to pay is not required to find the existence of a

  contract. Whether or not that is true of general contract law, the

  bankruptcy judge correctly articulated that under Michigan law an
  unconditional promise to repay is required to evidence a loan agreement.

  See People v. Lee, 447 Mich. 552, 559 (1994) (internal citations omitted)

  (“The word ‘loan’ implies an advance of money with an absolute promise

  to repay.”). Therefore, the bankruptcy judge properly applied Michigan

  contract law and determined only two of the advances were loans.

       As a separate basis for proving that the transfers from Debtor to

  Short were capital contributions, Trustee relied on the Roth Steel factors

  as recently articulated in In re AutoStyle Plastics, Inc., 269 F.3d 726 (6th

  Cir. 2001). In addition to his contention that Michigan law should govern,

  Short argues this was improper because the holding in Roth Steel has
                                      12
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6318   Page 13 of 34




  been rejected by two courts of appeals, the Fifth Circuit and the Ninth

  Circuit. Those circuits held that there is no specific provision of the

  Bankruptcy Code that allows courts to recharacterize claims, and

  therefore, it is beyond a bankruptcy court’s power. See, e.g., In re Pacific

  Express, Inc., 69 B.R. 112, 115 (9th Cir. BAP 1986).

       Courts are split on whether a bankruptcy court can recharacterize

  a claim of debt as capital contributions. AutoStyle Plastics, 269 F.3d at

  726. However, the Sixth Circuit stands with the majority of circuits and

  has held that a bankruptcy court may consider whether to recharacterize

  a claim of debt as equity pursuant to the bankruptcy court’s equitable
  powers set forth in 11 U.S.C. § 105(a). Id. at 748; see also 28 No. 3 J.

  Bankr. L. & Prac. NL Art. 1.

       Short is apparently asking the Court to break with the precedent of
  the Sixth Circuit to join the Fifth and Ninth Circuits, who Short believes

  got the analysis correct. This Court may not do so, as it is governed by

  the precedent of this Circuit’s court of appeals. Therefore, Short’s

  argument, that the application of the Roth Steel factors was improper, is

  rejected.

       Short further contends that even if the bankruptcy court’s

  application of the Roth Steel factors was not improper, it analyzed them

  incorrectly   and   wrongly    concluded   the   advances    were     capital

  contributions and not loans. The question of whether advances to a

  corporation constitute capital contributions or loans is a question of fact
                                      13
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6319   Page 14 of 34




  and is therefore reviewable under a clearly erroneous standard. Roth

  Steel Tube Co. v. Comm'r, 800 F.2d 625 (6th Cir. 1986).

       The Court finds no clear errors in the bankruptcy court’s

  application of the eleven Roth Steel factors. The bankruptcy judge

  thoroughly analyzed each factor, citing to the record throughout.

  Nevertheless, the Court will briefly address each factor.

       The first factor considers the names given to the instruments. Short

  argues that the bankruptcy court erred in finding this factor weighed in

  favor of the advances being capital contributions because the loans were

  titled as “loans” on the Debtor’s documents. This, alone, does little to
  persuade the Court that the advances were loans and not capital

  contributions. See id. at 631 (“The entry of the advances as loans on the

  accounting records of both entities provides little if any support for a
  finding of bona fide debt.”). Additionally, Short and Dr. Singhal gave a

  plausible explanation why the advances may have been so titled. Both

  testified that the doctors were prohibited by law from adding to their

  membership units, and as such, they were prohibited by law from

  recording the advances as capital contributions. Adv. P., ECF No. 199,

  PageID.9. Recording the advances as loans would avoid being in conflict

  with this rule while allowing the doctors to make financial contributions

  to the hospital. Thus, Short’s argument is not persuasive.

       The second factor is the presence or absence of a fixed maturity date

  and schedule of payments. “The absence of a fixed maturity date and a
                                      14
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6320   Page 15 of 34




  fixed obligation to repay is an indication that the advances were capital

  contributions and not loans.” Roth Steel, 800 F.2d at 631. The bankruptcy

  court properly found that there was no evidence of a fixed maturity date

  or obligation to repay with respect to the unsigned notes. Short argues

  that the bankruptcy court “arbitrarily” disregarded the maturity date

  and interest rates on the unsigned notes as evidence of a promise to

  repay. However, the evidence before the bankruptcy court also showed

  that listed dates passed without Short seeking to collect. A listed

  maturity date and a requirement that interest be paid are not indicative

  of a loan if neither are enforced. See Roth Steel, 800 F.2d at 631.
  Accordingly, Short’s argument is without merit.

       Similarly, the third factor is the presence or absence of a fixed rate

  of interest and interest payments. The bankruptcy court found that
  although there was some evidence Short received interest payments, he

  could not correlate those payments to any of the advances. Short argues

  the bankruptcy court abused its discretion because the evidence showed

  that Short did receive some interest payments, as reflected in the

  Debtor’s records and Short’s tax returns. However, as the bankruptcy

  court noted, although the loan summary indicates an interest payment

  in the amount of $11,932.00 was made to Short on December 1, 2014,

  Short only declared interest payments in the amount of $833.00 on his

  2014 tax return. Adv. P., ECF No. 199, PageID.46. Furthermore, Short

  had no way of keeping track of interest payments, as there was no
                                      15
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6321   Page 16 of 34




  amortization schedule. Based on these findings of fact, the bankruptcy

  court did not abuse its discretion by deciding this factor weighed in favor

  of the advances being loans.

       The fourth factor examines the source of the repayments. “If the
  expectation of repayment depends solely on the success of the borrower's

  business, the transaction has the appearance of a capital contribution.”

  AutoStyle Plastics, 269 F.3d at 751. The bankruptcy court found that the

  repayment of Short’s advances depended on the Debtor’s ability to repay

  all doctors, weighing in favor of the advances being capital contributions.

  Short argues there was no evidence that the source of his repayments

  was to be solely from profits, so the bankruptcy court’s finding was

  incorrect.

       First, Short’s argument relies on slightly misstating the legal
  principle. The repayment need not necessarily be solely from profits, but

  rather, the expectation of repayment must depend on the success of the

  borrower’s business. Id. Short’s own testimony confirms this was so. He

  testified that “[the doctors] expected that when the hospital was capable

  of making payments, whether it be capital returns or interest returns

  and it had the funds available for it, that it would do so.” ECF No. 184,
  PageID.81. He makes a stronger statement in a 2015 affidavit connected

  with a state court case: “[W]e all knew and understood that Doctors’

  Hospital did not have funds to repay notes on demand. When the three

  of us gave the hospital our personal funds to meet expenses, we knew and
                                      16
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6322   Page 17 of 34




  understood that in 30 days’ times, 45 days’ time, or one year, the hospital

  would likely not have available funds to repay us. [W]e agreed amongst

  ourselves and with [Debtor] that we would not demand repayment until

  [Debtor] was financially strong and capable of repaying all investors, or

  until there was a sale of the hospital that might generate cash[.]” ECF

  No. 13-7, PageID.5530. Thus, it is clear from the record that Short

  understood he would be repaid depending on Debtor’s financial stability.

       The fifth factor focuses on the adequacy or inadequacy of

  capitalization. “Thin or inadequate capitalization is strong evidence that

  the advances are capital contributions rather than loans.” AutoStyle
  Plastics, 269 F.3d at 751. Short argues there was no evidence that the

  Debtor was undercapitalized. In fact, he says, Debtor was able to

  successfully reorganize under Chapter 11. ECF No. 19, PageID.6271.
  However, capitalization is to be assessed initially, when “a corporation is

  started by the shareholders with a minimal amount of capital who then

  make a large loan of money to the newly formed corporation[,]” and also

  at the time when the transfers are made. Id. Thus, the Debtor’s ability to

  reorganize is irrelevant to the analysis. Finally, it is undisputed that the

  doctors were the only source of short term financing the Debtor was
  receiving. Adv. P., ECF No. 199, PageID.47. Therefore, the bankruptcy

  court properly found that undercapitalization weighed in favor of

  concluding that the advances were capital contributions.


                                      17
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6323   Page 18 of 34




       The bankruptcy court found for Short on the sixth factor, which

  focuses on the identity of interest between the creditor and stockholder.

  “If stockholders make advances in proportion to their respective stock

  ownership, an equity contribution is indicated.” AutoStyle Plastics, 269

  F.3d at 751. On the other hand, a sharply disproportionate ratio between

  a stockholder’s percentage interest in stock and debt is indicative of bona

  fide debt. Id. The bankruptcy court found that while the three largest

  shareholders advanced most of the money, their advances were not in

  direct proportion to their shares, so this factor weighed in favor of the

  advances being debt.
       Nevertheless, although the bankruptcy court found in Short’s favor

  on this factor, he takes issue with this finding. He argues, without citing

  any caselaw, that this single factor should have dominated the analysis.
  However, “no one factor is controlling or decisive” in the Roth Steel

  analysis, and the bankruptcy court did not err in considering each factor

  equally against the facts of the case. See Roth Steel, 800 F.2d at 630.

       The seventh factor considers whether there was any security for the

  advances. “The absence of a security for an advance is a strong indication

  that the advances were capital contributions rather than loans.”

  AutoStyle Plastics, 269 F.3d at 752. Short acknowledges he did not secure

  the advances, but that was because he believed federal law prohibited

  the Debtor from granting a security interest. As the bankruptcy court

  noted, merely citing to “federal law” is insufficient to evoke this principal.
                                       18
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6324   Page 19 of 34




  Adv. P., ECF No. 199, PageID.48. Further, regardless of the doctors’

  understanding, the fact remains that the advances were not secured.

  Short does not dispute that. Accordingly, there was no error.

       The eighth factor focuses on the corporation’s ability to obtain

  outside financing. Short does not mount a legal argument with respect to

  this factor, so the Court will not consider it. See Sunseri v. Proctor, 461

  F. Supp. 2d 551, 573 (E.D. Mich. 2006) (“The Court need not consider

  arguments raised in a perfunctory manner, unaccompanied by some

  effort at developed argumentation.”)

       The ninth factor examines the extent to which the advances were
  subordinated to the claims of outside creditors. “Subordination of

  advances to claims of all other creditors indicates that the advances were

  capital contributions and not loans.” AutoStyle Plastics, 269 F.3d at 752.
  In Short’s 2015 affidavit in connection with the state court case, he states

  “[the doctors] and I agreed amongst ourselves and with [Debtor] that we

  would not demand repayment until [Debtor] was financially strong and

  capable of repaying all investors[.]” ECF No. 13-7, PageID.5530. Short

  now argues that because the state court rejected that argument, his

  statements are essentially retracted. That logic is not persuasive. Short’s

  affidavit indicates his understanding that he would not be repaid until

  the other investors were repaid. In addition, as the bankruptcy court

  noted, his testimony at the hearing indicates his understanding that he

  would not be repaid until the Debtor was in stable financial condition.
                                      19
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20     PageID.6325   Page 20 of 34




  Adv. P., ECF No. 199, PageID.24-25. Accordingly, the Court finds no

  error with the bankruptcy court’s finding on this factor.

          Short does not mount an argument with regard to the tenth factor,

  which evaluates the extent to which the advances were used to acquire

  capital assets, because the bankruptcy court found that this factor

  weighed in favor of the advances being loans.

          Finally, the eleventh factor considers the presence or absence of a

  sinking fund to provide repayments. “The failure to establish a sinking

  fund for repayment is evidence that the advances were capital

  contributions rather than loans.” AutoStyle Plastics, Inc., 269 F.3d at
  752. Short only argues that this factor is irrelevant under Michigan law

  because the Roth Steel factors are inapplicable to the analysis. However,

  as discussed above, the bankruptcy court did not err in applying the Sixth
  Circuit’s Roth Steel factors, so this argument is rejected.

     C. Burden shifting

     Short argues the bankruptcy court engaged in improper burden
  shifting with respect to Count III of Trustee’s complaint, avoidance and

  recovery of fraudulent transfers pursuant to 11 U.S.C. §§ 548 for the two-

  year period preceding the filing of the Debtor’s bankruptcy case. Section

  548(a)(1)(B) of Title 11 of the United States Code provides, in pertinent

  part:

          The trustee may avoid any transfer . . . of an interest of the
          debtor in property . . . that was made or incurred on or

                                         20
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6326   Page 21 of 34




       within 2 years before the date of the filing of the petition,
       if the debtor voluntarily or involuntarily—

       (B)(i) received less than a reasonably equivalent value in
       exchange for such transfer or obligation; and

       (B)(ii)(I) was insolvent on the date that such transfer was
       made or such obligation was incurred, or became insolvent
       as a result of such transfer or obligation[.]

       The parties agree Debtor was insolvent at the time the transfers

  occurred, so the only relevant element on appeal is whether Debtor

  received “reasonably equivalent value” in exchange for the transfers. The
  Bankruptcy Code does not define “reasonably equivalent value,” but

  defines “value” for the purpose of determining whether a transfer is

  fraudulent as “property, or satisfaction or securing of a present or
  antecedent debt of the debtor[.]” § 548(d)(2)(A). Thus, payment of a pre-

  existing debt constitutes value.

       In the adversary proceeding, Trustee argued Debtor did not receive

  reasonably equivalent value for the transfers because Debtor did not owe

  Short any debt when it made the transfers to him. Short countered that

  Debtor did receive reasonably equivalent value because Debtor owed him
  debt from the loans, and the transfers were simply repayment of that

  debt. The bankruptcy court determined that the advances were not loans,

  and as a result, the transfers to Short were fraudulent because Debtor

  did not receive reasonably equivalent value. Adv. P., ECF No. 241,

  PageID.16. On appeal, Short argues this was error because instead of


                                      21
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6327   Page 22 of 34




  requiring the Trustee to prove each element of his fraudulent transfer

  claim, the bankruptcy court improperly shifted the burden to Short to

  show why the transfers were not fraudulent.

       Short is incorrect for the following reasons. In satisfying his burden

  on the fraudulent transfer claim, Trustee pointed to the lack of evidence

  supporting Short’s claim that the advances were loans, and accordingly,

  the transfers were not made on account of antecedent debt. Specifically,

  Trustee proffered: (1) Short only produced two signed promissory notes;

  (2) Short did not know if the notes were repaid; (3) Short did not have a

  way of tracking interest; and (4) neither Short nor Debtor’s two
  controllers could correlate any of the transfers to any of the advances. See

  Adv. P., ECF No. 199, PageID.36.

       A movant may point to a lack of evidence in the non-movant’s case
  to carry its burden on summary judgment. If the non-movant does not

  provide evidence in response, summary judgment may be granted for the

  moving party. In re Wallace's Bookstores, Inc., 316 B.R. 254, 263 (Bankr.

  E.D. Ky. 2004). Short did not sufficiently rebut the evidence relied upon

  by the Trustee, and the bankruptcy court properly granted summary

  judgment its favor. Accordingly, the bankruptcy court did not engage in
  burden shifting. Rather, the bankruptcy judge properly pointed out that

  Trustee had established his burden by showing there was no credible

  evidence in the record that Debtor received reasonably equivalent value
  in exchange for the transfers because the transfers were not on account
                                      22
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6328   Page 23 of 34




  of antecedent debt. Id. Consequently, The bankruptcy court did not

  engage in burden-shifting.
     D. Affirmative defenses

       Short also argues that the bankruptcy court failed to consider his
  affirmative defenses, resulting in erroneous rulings in favor of the

  Trustee. Short says he successfully mounted several defenses. First, that

  the loans and transfers were made either in the ordinary course of

  business between the parties (a subjective standard), or made according

  to ordinary business terms (an objective standard), and therefore the

  transfers should not be avoided and recovered by Trustee. In the
  alternative, Short argues, if the bankruptcy court is correct and the

  advances are capital contributions, he is entitled to that money back

  because both parties were mistaken about the terms of the advances. For

  the reasons that follow, his arguments are not well taken.

     a. Ordinary course of business between the parties

       Count II of Trustee’s Complaint sought to avoid and recover,
  pursuant to 11 U.S.C. §547, three transfers in the cumulative amount of

  $100,000.00 made by the Debtor to Short within ninety days preceding

  the Debtor’s bankruptcy filing. Adv. P., ECF No. 145. Trustee and Short

  filed cross motions for partial summary judgment on Count II. The

  bankruptcy court granted Trustee’s motion as to Count II in the amount

  of $100,000.00 and denied Short’s motion. Adv. P., ECF No. 122. Both

  parties agreed the Trustee met the elements of a preferential transfer

                                      23
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6329   Page 24 of 34




  under § 547(b), (Id.), but Short argued the bankruptcy judge erred in

  finding that the transfers were not conducted in the “ordinary course of

  business”, an affirmative defense under § 547(c)(2). Section 547(c)(2) sets

  forth which transfers are conducted in the ordinary course of business. It

  provides:


       (c) The trustee may not avoid under this section a transfer—

       (2) to the extent that such transfer was in payment of a debt
       incurred by the debtor in the ordinary course of business or
       financial affairs of the debtor and the transferee, and such
       transfer was

       (A) made in the ordinary course of business or financial affairs of
       the debtor and the transferee; or

       (B) made according to ordinary business terms[.]
       Accordingly, to meet his burden under § 547(c)(2), Short had to

  prove both elements: (1) that the debt paid by the transfers was a debt

  incurred by the Debtor in the “ordinary course of business or financial
  affairs” of the Debtor and the Short; and (2) the transfers were either (A)

  “made in the ordinary course of business or financial affairs” of the

  Debtor and Short, or (B) made according to “ordinary business terms.”
  The bankruptcy court held that there was a material question of fact as

  to the first element, so only the second element is relevant on appeal.

       Short limited his argument to the application of § 547(c)(2)(A),
  which involves a subjective inquiry into the parties’ dealings to assess

                                      24
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6330   Page 25 of 34




  whether the transfer was made in the ordinary course of business

  between the parties. See ECF Nos. 89-3, 90-1. In this inquiry, the court

  considers: (1) any changes in the timing of the payments; (2) any change

  in the method of payment; (3) unusual collection activity during the

  preference period; and (4) unusual amounts of payments. In re Am.

  Camshaft Specialties, Inc., 444 B.R. 347, 354 (Bankr. E.D. Mich. 2011).

  The first and most important factor is any changes in the timing of the

  payments. Id. The court must look at the payments made in the

  preferential period and compare them to past practices of the parties.

  Here, the bankruptcy court considered the past practices between the
  parties and stated:


     “[T]he Court is unable to make a comparison because the
     Defendant failed to establish the parties’ past practice with
     respect to the terms of repayment of the loans. In support of
     his position, Defendant pointed to copies of unsigned
     promissory notes, the Loan Summary, one signed promissory
     note (which is an on demand note with no maturity date) and
     Exhibits A and B to Plaintiff’s amended complaint. However,
     Defendant failed to link the past repayments to their
     respective loans to demonstrate the repayment history. None
     of the evidence relied on by the Defendant is helpful on this
     point. [B]y way of example, exhibits A and B to Plaintiff’s
     amended complaint merely show a list of loans by date issued
     and a separate list of repayments listed by the repayment date.
     There is no information given that would reflect what the
     repayment amounts are for or to which loan they correlate[.]
     It is impossible for the Court to ascertain the average time
     frame of repayment for these parties. In fact, some of the loans
     have not been repaid.”

                                      25
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6331   Page 26 of 34




       Adv. P., ECF No. 135, PageID.24- 25. As such, the bankruptcy court

  held that the evidence offered by Short failed to establish that the loans

  were repaid according to the “ordinary course of business” of the parties.

       On appeal, Short contends that Trustee simply argued that his

  establishment of the elements of § 547(b) would defeat any defenses

  under § 547(c), instead of actually dismantling Short’s affirmative
  defense. This is the same argument Short made in his unsuccessful

  motion for reconsideration on this issue. Adv. P., ECF No. 125-1. The

  Court finds the argument unpersuasive.
       A trustee challenging the legal sufficiency of an affirmative defense,

  on which the defendant bears the burden of proof at trial, “may satisfy

  its Rule 56 burden by showing “that there is an absence of evidence to
  support [an essential element of] the [non-moving party's] case[.]”

  Wallace's Bookstores, 316 B.R. at 263. Conversely, “[w]hen relying on an

  affirmative defense, a defendant who is faced with a summary judgment

  motion has the same burden as a plaintiff against whom a defendant

  seeks summary judgment. That burden requires that the nonmoving

  party with the burden of proof on the issue in question produce sufficient

  evidence upon which a jury could return a verdict favorable to the

  nonmoving party[.]” Id. In carrying his burden on summary judgment,

  Trustee provided the following information to negate Short’s affirmative
  defense:

                                      26
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6332   Page 27 of 34




        Short provided no evidence of an obligation by Debtor to repay

          Short, specifically pointing out that there was no evidence

          regarding the terms of the loans. Adv. P., ECF No. 80,

          PageID.12-13.

        Trustee emphasized that Short could not state any specific terms

          for repayment and had not kept any of the promissory notes. Id.

        Trustee pointed to Short’s declaration wherein he stated “I did

          not make decisions on the Debtor as to when and in what

          amounts loan repayments would be made to me or anyone else.

          Rather the Debtor’s administrative staff, which was headed by
          the Debtor’s CEO, managed the Debtor’s finances and made

          those determinations.” Id.

        Trustee additionally relied on Dr. Singhal’s deposition, in which
          he “testified that any payments to Defendant or the other Board

          members were optional. . . . ‘It was not just that if anybody wants

          to get their money back, they’ll get it. It will be discussed with

          CEO, CFO and the other board members.’” Id. at 5-6.

       The bankruptcy court found that Trustee’s arguments were

  sufficient to demonstrate that the second element of Short’s affirmative
  defense—that the transfers were made in the “ordinary course of

  business” between the parties—was lacking. Trustee supported his

  motion by citing to and challenging the sufficiency of the evidence offered
  by Short. Accordingly, the bankruptcy court held, “The burden of proof
                                       27
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6333   Page 28 of 34




  thus shifted to Defendant to produce sufficient evidence upon which a

  jury could return a verdict favorable to him.” Adv. P., ECF No. 153,

  PageID.16-17.

       The evidence Short provided in response was insufficient. First,

  Short points to his own testimony about how it was routine for doctors to

  make loans that operated as his did. However, that evidence does not

  refute Trustee’s allegations as to the second element of Short’s

  affirmative defense. Rather, it goes to the first element of Short’s defense

  because it relates to the loans and not the transfers. Since the bankruptcy

  court held that there was a genuine issue of material fact as to the first
  element, this does not help Short.

       Next, Short argues that because the 2015 loan was a short-term

  loan and was repaid precisely as agreed, repayment of the loan was made
  in the ordinary course of business between the parties. This evidence

  likewise is insufficient to create an issue of fact on the second element of

  his defense. First, as explained above, the loan summary and unsigned

  promissory notes do not evidence the terms of repayment. The

  bankruptcy court properly determined that the loan summary was of

  limited probative value to establish the advances were loans because the
  summary was not simultaneously maintained at the time of the

  transactions by an individual with firsthand knowledge. Adv. P., ECF

  No. 199, PageID.12. Additionally, the bankruptcy court did not err by
  holding the unsigned promissory notes did not suffice as evidence of
                                       28
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6334   Page 29 of 34




  repayment. Short did not create the notes, was not present when the

  notes were created, and was not a custodian of the notes. Adv. P., ECF

  No. 199, PageID.19. In sum, the bankruptcy judge properly determined

  the unsigned notes were not evidence of the terms of the advances.

       Moreover, even if the 2015 loan was a short-term loan made for a

  specific business purpose and paid as agreed, as Short maintains, that

  does not mean it was paid according to ordinary business terms between

  the parties. Without evidence of prior dealings, Short’s affirmative

  defense under the subjective test falls short.




     b. Ordinary business terms

       Short argues that even if he is not entitled to summary judgment
  under the subjective part of § 547(c)(2)(A) of the Bankruptcy Code, he is

  independently entitled to summary judgment under the objective

  component of § 547(c)(2)(B) because the payments sought to be avoided

  by the Trustee were all made according to ordinary business terms. See

  In re Am. Camshaft Specialties, Inc., 444 B.R. 347, 364 (Bankr. E.D.

  Mich. 2011).
       The bankruptcy court rejected this argument, finding that it was

  waived because Short asserted this defense for the first time in his

  motion for reconsideration. Adv. P., ECF No.153, PageID.17. However,
  even if Short did not waive the defense, he does not provide the Court
                                      29
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6335   Page 30 of 34




  with any analysis as to why he should prevail on the objective test—he

  merely argues he did not waive it. He provides no factual support for why

  the transfers comported with industry standards, no industry figures, no

  expert testimony, no testimony of Debtor’s employees that could explain

  Debtor’s practice is in line with what other hospitals do— not even his

  own testimony to provide the same. See Matter of Midway Airlines, Inc.,

  69 F.3d 792, 797 (7th Cir. 1995). Therefore, even if Short has not waived

  the argument, there is no legal analysis before the Court with respect to

  the objective test. Therefore, the Court will not consider it.

     c. Mutual mistake
       Even if the bankruptcy court is correct, Short argues, and the

  advances are capital contributions and not loans, Short is entitled to that

  money back because there was no “meeting of the minds” and thus any
  agreement for capital contributions is void. ECF No. 19, PageID.6257.

  Short says that both the Debtor and Short believed that the transactions

  were loans and treated them as such. If the bankruptcy court’s ruling

  means that the parties were mistaken, Short claims he is entitled to

  rescission of the contract.

       Federal Rule of Civil Procedure 8(c) requires that a responsive
  pleading set forth any enumerated affirmative defenses as well as any

  other matter constituting an avoidance or affirmative defense. As the

  bankruptcy judge correctly pointed out, Short did not plead mutual
  mistake in his answer to the second amended complaint, so that defense
                                       30
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6336   Page 31 of 34




  is waived. See Omega Const. Co. v. Murray, 129 Mich. App. 509, 516, 341

  N.W.2d 535, 539 (1983).

       However, the bankruptcy court nevertheless considered the defense

  on the merits and found no evidence that the Debtor treated the advances

  as loans. ECF No. 241, PageID.14. As discussed above, Debtor had no

  way to identify the particular loan being repaid. Accordingly, it had no

  way to track the interest rate to be applied to the repayment, accrued

  interest, or how to assess late fees. Furthermore, there is a plausible

  alternative reason that the advances were recorded as loans. As Short

  testified, the doctors were prohibited by law from adding to their
  membership units. Consequently, they could not record the advances as

  capital contributions, but recording them as loans would have allowed

  the advances to be recorded without violating this rule. There is no
  evidence of a mistake on the part of both parties that would warrant any

  contract for capital contributions be rescinded.

     E. The final pretrial order

       Short argues throughout his brief that the bankruptcy court

  improperly considered facts, issues, and caselaw not presented in the

  final pretrial order. He includes this as a prelude to many of the
  arguments he makes. Given that this argument consistently appears

  throughout the seventy-seven-page brief, the Court will consider only

  those instances where Short presents a developed argument rather than
  repeating a conclusory statement.
                                      31
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6337   Page 32 of 34




       First, Short says that the issue of whether the loans had indefinite

  terms was not set forth in the final pretrial order, so it was improper for

  the Trustee to raise the point. However, the Trustee included the

  following language in the final pretrial order: “Why do the unsigned

  promissory notes lack the characteristics of an enforceable loan

  document, including (a) a specified interest rate, (b) a repayment

  schedule, (c) a maturity date?” Adv. P., ECF No. 175, PageID.8. This

  language is sufficient to put Short on notice of Trustee’s argument that

  the loans did not include definite terms.

       Short also argues that the bankruptcy judge improperly utilized the
  Roth Steel factors for recharacterization because Roth Steel was not

  mentioned in the final pretrial order as an issue of fact or law. However,

  the characterization of the advances was a major part of the litigation, if
  not the single most important issue. As such, the final pretrial order

  covers this issue: “In the absence of fully executed promissory notes, can

  Dr. Short enforce the concept that his advances should be treated by the

  bankruptcy court as loans rather than capital contributions?” Id.

       Moreover, a judge is not required to set forth in the final pretrial

  order any potential caselaw or legal rationale she may rely on. A final
  pretrial order binds the parties as to what arguments they may present

  at trial—it does not control how a judge may analyze and decide issues

  presented. See Fed. R. Civ. P. 16; McKinney v. Galvin, 701 F.2d 584, 586
  (6th Cir. 1983). Accordingly, the bankruptcy court did not act improperly
                                      32
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6338   Page 33 of 34




  by considering caselaw or legal analysis not explicitly listed in the

  pretrial order.

       Finally, Short lists a number of other “issues” that the bankruptcy

  judge improperly considered: (1) whether the Debtor had set up

  amortization schedules (2) whether the Debtor had other means to

  calculate and track interest accruals and interest payments, (3) whether

  the Trustee’s witnesses had been able to match payments to particular

  notes, (4) whether and why money was paid to the Debtor for “Class E”

  shares that were never issued, (5) whether the nature of the advances

  was evidenced by a “public document”, (6) whether the terms of the loans
  as reflected in the Loan Summary were corroborated from an

  independent source[,]” etc. See ECF No. 19, PageID.6266. He argues the

  bankruptcy court should not have considered any of the foregoing
  because those “issues” were not identified in the final pretrial order.

  However, Short is mistaken on the guiding scope of a pretrial order.

       The list Short provides is a combination of certain facts proffered

  throughout trial and briefing and certain sub-issues that were set forth

  in the final pretrial order. See Adv. P., ECF No. 175. Nothing Short lists

  was outside the scope of the issues the parties articulated. Moreover,

  Trustee was under no obligation to provide Short with every fact he

  wished to use in support of his case. “Pre-trial procedure may not be

  turned into a device by which a litigant can make use of his opponent’s

  preparation for trial and by which one may be compelled to reveal to his
                                      33
Case 2:19-cv-12101-TGB-MKM ECF No. 21 filed 07/22/20   PageID.6339   Page 34 of 34




  opponent facts on which his defense or cause of action is based.” Berger

  v. Brannan, 172 F.2d 241 (10th Cir. 1949). Short has no reason to

  challenge the facts considered during litigation on this ground.

     F. Arguments waived

       Short makes two addition arguments: (1) there was no fraudulent

  transfer (ECF No. 19, PageID.6274); and (2) the bankruptcy court

  improperly denied Short’s fourth motion for summary judgment (Id. at

  PageID.6275). But these sections of Short’s brief consist of largely

  conclusory statements with little or no analysis. Accordingly, the Court

  will not address them. See Fed. R. Bankr. P. 8013 (an appeal “must state
  with particularity the grounds for the motion, the relief sought, and the

  legal argument necessary to support it.”); Sunseri v. Proctor, 461 F. Supp.

  2d 551, 573 (E.D. Mich. 2006) (“The Court need not consider arguments
  raised in a perfunctory manner, unaccompanied by some effort at

  developed argumentation.”).

                                CONCLUSION

       For the reasons stated above, the judgment of the bankruptcy court

  is AFFIRMED.


  Dated: July 22, 2020              s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    UNITED STATES DISTRICT JUDGE




                                      34
